[Cite as State ex rel. Wolfe v. Ohio Adult Parole Auth., 2017-Ohio-5658.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


The State ex rel. Javelen Wolfe,                        :

                 Relator,                               :

v.                                                      :                      No. 17AP-186

Ohio Adult Parole Authority,                            :                   (REGULAR CALENDAR)

                 Respondent.                            :



                                            D E C I S I O N

                                       Rendered on June 30, 2017


                 On brief: Javelen Wolfe, pro se.

                 On brief: Michael DeWine, Attorney General, and
                 Thomas E. Madden, for respondent.

                                   IN MANDAMUS
                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION

LUPER SCHUSTER, J.
        {¶ 1} Relator, Javelen Wolfe, commenced this original action requesting that this
court issue a writ of mandamus ordering respondent, Ohio Adult Parole Authority, to
conduct a parole board hearing that complies with R.C. 2967.03.
        {¶ 2} Pursuant to Civ.R. 53(C) and Loc.R. 13(M) of the Tenth District Court of
Appeals, this court referred the matter to a magistrate. As the magistrate noted, Wolfe
filed his original action on March 14, 2017 along with a motion for leave to proceed in
forma pauperis and an affidavit of indigency executed March 8, 2017. Among other
documents he submitted, Wolfe also filed a document captioned "Madison Correctional
Institution, Inmate Demand Statement" with a date range of July 30, 2016 through
January 31, 2017. Under R.C. 2969.25(C), the statement of the inmate account must be
No. 17AP-186                                                                           2


"for each of the preceding six months, as certified by the institutional cashier." R.C.
2969.25(C)(1). The magistrate concluded that Wolfe failed to satisfy the mandatory filing
requirements of R.C. 2969.25(C) because he failed to include a statement of the
institutional cashier setting forth the balance of his inmate account for the month of
February 2017. Thus, in a March 27, 2017 decision, the magistrate recommended sua
sponte dismissal of the action.
       {¶ 3} Wolfe filed objections to the magistrate's decision pursuant to Civ.R.
53(D)(3)(b), arguing that because the institutional clerk certified his inmate statement
during the month of February 2017, he made a good-faith effort to comply with the filing
requirements of R.C. 2969.25(C) even though the inmate statement did not set forth the
balance of his account for any period of time during the month of February 2017.
Additionally, Wolfe filed a motion for summary judgment on May 23, 2017.
       {¶ 4} As the Supreme Court of Ohio has held, "[t]he requirements of R.C. 2969.25
are mandatory and failure to comply with them requires dismissal of an inmate's
complaint." State ex rel. Hall v. Mohr, 140 Ohio St. 3d 297, 2014-Ohio-3735, ¶ 4, citing
State ex rel. Washington v. Ohio Adult Parole Auth., 87 Ohio St. 3d 258, 259 (1999). The
magistrate relied on the Supreme Court's decision in State ex rel. Pamer v. Collier, 108
Ohio St. 3d 492, 2006-Ohio-1507 in determining Wolfe did not comply with R.C.
2969.25(C) when he filed this action. In Pamer, the Supreme Court of Ohio held R.C.
2969.25(C)(1) warranted dismissal of an inmate's complaint in mandamus where the
inmate filed his action on September 19, 2005 but the statement of his inmate account
covered the time period from March 1, 2005 through August 1, 2005. The court reasoned
that because the inmate did not set forth the account balance for "the month immediately
preceding his mandamus complaint," August 2005, the inmate did not comply with the
requirement in R.C. 2969.25(C)(1) that the statement of account set forth the balance in
the inmate's account for each of the preceding six months. Pamer at ¶ 5.
       {¶ 5} We agree with the magistrate that Pamer is binding here as the facts in
Pamer are nearly identical to the facts in the present case. Like the inmate in Pamer,
Wolfe failed to provide a statement of the balance of his inmate account for the month
immediately preceding his mandamus complaint. Wolfe filed his complaint on March 14,
2017 but did not provide the balance of his inmate account for the month of February
No. 17AP-186                                                                             3


2017. Thus, Wolfe did not comply with R.C. 2969.25(C)(1). Moreover, to the extent Wolfe
argues he substantially complied with the requirements of R.C. 2969.25(C) because he
requested and received his statement of inmate account during the month of February
2017, we note that Wolfe does not explain the month-long delay between the time he
prepared his affidavit and obtained his certified statement of account and when he filed
his action.
       {¶ 6} We find the magistrate discerned the pertinent facts and properly applied
the relevant law to those facts. Because Wolfe did not comply with R.C. 2969.25(C)(1), we
adopt the magistrate's decision as our own, including the magistrate's findings of fact and
conclusions of law.
       {¶ 7} Accordingly, having adopted the magistrate's decision as our own, we
overrule Wolfe's objections to the magistrate's decision. Our adoption of the magistrate's
decision renders moot Wolfe's motion for summary judgment filed May 23, 2017. In
accordance with the magistrate's decision, we sua sponte dismiss Wolfe's request for a
writ of mandamus.
                                      Objections overruled; motion moot; case dismissed.

                          BROWN and DORRIAN, JJ., concur.
No. 17AP-186                                                                          4


                                        APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

The State ex rel. Javelen Wolfe,            :

               Relator,                     :

v.                                          :                   No. 17AP-186

Ohio Adult Parole Authority,                :               (REGULAR CALENDAR)

               Respondent.                  :


                          MAGISTRATE'S DECISION

                               Rendered on March 27, 2017


               Javelen Wolfe, pro se.


                                    IN MANDAMUS
                               ON SUA SPONTE DISMISSAL

       {¶ 8} In this original action, relator, Javelen Wolfe, an inmate of the Madison
Correctional Institution ("MCI") requests that a writ of mandamus issue against
respondent, Ohio Adult Parole Authority ("OAPA").
Findings of Fact:
       {¶ 9} 1. On March 14, 2017, relator, an MCI inmate, filed this original action
against respondent. Relator requests that the writ order respondent to conduct another
parole board hearing that complies with R.C. 2967.03.
       {¶ 10} 2. Relator has not deposited with the clerk of this court the monetary sum
required as security for the payment of costs. See Loc.R. 13(B) of the Tenth District
Court of Appeals.
No. 17AP-186                                                                              5


       {¶ 11} 3. With his complaint, relator filed a motion for leave to proceed in forma
pauperis. The motion is supported by an affidavit showing indigency which relator
executed before a notary on March 8, 2017.
       {¶ 12} 4. With his complaint, relator filed an affidavit of indigency and waiver of
the prepayment of this court's full filing fees.
       {¶ 13} 5. With his complaint, relator filed a four-page document captioned
"Madison Correctional Institution, Inmate Demand Statement" ("IDS").
       {¶ 14} Just underneath the caption at page one, the IDS states "Date Range:
07/30/2016 Through 01/31/2017."
       {¶ 15} Thereunder, the IDS presents transaction entries beginning with the first
entry on 08/01/2016 and ending with the last entry on 01/20/2017. Some 40 entries
are listed in chronological order.
       {¶ 16} Following the four-page IDS is a page containing the certification of the
MCI institutional cashier.      Among other listed information, the certification page
indicates "Average Monthly Deposits" of $22.75 from "7/31/2016" to "1/31/2017."
       {¶ 17} 6. With his complaint, relator also filed a document containing the
caption "Affidavit for filing other civil actions."     Thereunder, relator endeavors to
describe six civil actions he has filed.
Conclusions of Law:
       {¶ 18} It is the magistrate's decision that this court sua sponte dismiss this action
for relator's failure to satisfy the mandatory filing requirements set forth at
R.C. 2969.25(C).
       {¶ 19} R.C. 2969.25(C) provides:
               If an inmate who files a civil action or appeal against a
               government entity or employee seeks a waiver of the
               prepayment of the full filing fees assessed by the court in
               which the action or appeal is filed, the inmate shall file with
               the complaint or notice of appeal an affidavit that the inmate
               is seeking a waiver of the prepayment of the court’s full filing
               fees and an affidavit of indigency. The affidavit of waiver and
               the affidavit of indigency shall contain all of the following:
No. 17AP-186                                                                         6


               (1) A statement that sets forth the balance in the inmate
               account of the inmate for each of the preceding six months,
               as certified by the institutional cashier;

               (2) A statement that sets forth all other cash and things of
               value owned by the inmate at that time.

      {¶ 20} In State ex rel. Pamer v. Collier, 108 Ohio St. 3d 492, 2006-Ohio-1507, the
Supreme Court of Ohio had occasion to apply R.C. 2969.25(C)(1) to the cashier
statement at issue in that case. George D. Pamer had filed a mandamus action on
September 19, 2005 in the Court of Appeals for Medina County. In affirming the
judgment of the Medina County Court of Appeals, the Supreme Court explained:
               Pamer moved for waiver of the prepayment of fees to file his
               mandamus action and submitted an affidavit of indigency
               and a statement certified by his prison cashier showing his
               inmate account for the period from March 1, 2005, through
               August 1, 2005.

               On October 14, 2005, the court of appeals dismissed Pamer's
               complaint for failure to comply with the requirements of R.C.
               2969.25(C). The court of appeals also ordered Pamer to pay
               costs.

               We affirm the judgment of the court of appeals. Pamer's
               cashier statement did not set forth the account balance for
               the month immediately preceding his mandamus complaint
               - August 2005. See R.C. 2969.25(C)(1), which requires an
               inmate filing a civil action against a government employee
               seeking waiver of prepayment of court filing fees to file a
               "statement that sets forth the balance in the inmate account
               for each of the preceding six months, as certified by the
               institutional cashier." Pamer's failure to comply with
               R.C. 2969.25(C)(1) warranted dismissal of the complaint.
               State ex rel. Foster v. Belmont Cty. Court of Common Pleas,
               107 Ohio St. 3d 195, 2005 Ohio 6184, 837 N.E.2d 777, P5.

               In addition, nothing in R.C. 2969.25 required the court of
               appeals to afford Pamer the opportunity to pay the requisite
               filing fee before dismissing the case when Pamer expressly
               requested waiver of prepayment of those fees.

               Finally, because Pamer did not prevail and he did not
               establish his indigency, the court of appeals did not abuse its
No. 17AP-186                                                                             7


               discretion in ordering him to pay the costs of the proceeding.
               See State ex rel. Frailey v. Wolfe (2001), 92 Ohio St. 3d 320,
               321, 2001 Ohio 197, 750 N.E.2d 164; Civ.R. 54(D).

Id. at 493.

       {¶ 21} The Pamer case is instructive here. Because relator filed this original
action on March 14, 2017, he was required by R.C. 2969.25(C) to file with his complaint
a statement of the institutional cashier setting forth the balance in his inmate account
"for each of the preceding six months," which includes February 2017.              That is,
February 2017 is clearly one of the six months preceding the filing of the complaint.
However, the institutional cashier statement at issue here does not set forth the balance
of the account for February 2017.
       {¶ 22} Based on Pamer, the magistrate concludes that relator failed to satisfy the
mandatory filing requirements of R.C. 2969.25(C)(1). See Al'Shahid v. Cook, 144 Ohio
St.3d 15, 2015-Ohio-2079. Therefore, this court must dismiss this action. Pamer.
       {¶ 23} Accordingly, it is the magistrate's decision that this court sua sponte
dismiss this action.


                                               /S/ MAGISTRATE
                                               KENNETH W. MACKE




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically objects
               to that factual finding or legal conclusion as required by Civ.R.
               53(D)(3)(b).